Citation Nr: 0527476	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than December 3, 1991, for a grant of an evaluation of 20 
percent for residuals of a fracture of the proximal surface 
of the base of the phalanx of the third finger of the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim that 
new and material evidence had been presented to reopen a 
claim of entitlement to an effective date earlier than 
December 3, 1991, for a grant of an evaluation of 20 percent 
for residuals of a fracture of the proximal surface of the 
base of the phalanx of the third finger of the left hand.  
The veteran appealed, and in April 2003, the Board denied the 
claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2003, while his case was 
pending at the Court, the VA's Office of General Counsel 
filed a Motion requesting that the Court vacate the Board's 
April 2003 decision.  In August 2003, the Court issued an 
Order vacating the April 2003 Board decision.  In November 
2003, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  In February 1995, the RO granted the claim for a 
compensable rating for the veteran's residuals of a fracture 
of the proximal surface of the base of the phalanx of the 
third finger of the left hand ("left finger injury"), to 
the extent that it increased his rating to 20 percent; the RO 
assigned an effective date of December 3, 1991 for the 20 
percent rating.  

2.  In September 1995, the RO denied a claim of entitlement 
to an effective date prior to December 3, 1991 for the 20 
percent rating for the veteran's left finger injury; the 
veteran appealed, and in September 1997, the Board denied the 
claim; there was no appeal to the Board's September 1997 
decision.

3.  In June 1999, the veteran filed a claim of clear and 
unmistakable error in the Board's September 1997 decision; in 
April 2001, the Board denied the CUE claim; there was no 
appeal.

4.  Subsequent to the September 1997 Board decision, the 
veteran submitted argument and evidence in an attempt to 
reopen a claim for an effective date earlier than December 3, 
1991, for a grant of an evaluation of 20 percent for a left 
finger injury.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than December 3, 1991 for the award of a 20 
percent rating for residuals of a fracture of the proximal 
surface of the base of the phalanx of the third finger of the 
left hand is denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims files shows that in August 1976, the 
RO granted service connection for residuals of fracture, 
proximal surface, base of first phalanx, third finger, left 
hand (hereinafter "left finger injury"), evaluated as 0 
percent disabling (noncompensable).  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In August 1986, the RO denied a claim for a compensable 
rating for scar, left hand injury.  The veteran appealed, and 
in June 1988, the Board denied the claim.  The Board's 
decision was final.  See 38 U.S.C.A. § 7104(b).  A Motion for 
Reconsideration of the Board's June 1988 decision was denied 
in May 2001.  

In February 1992, the RO denied a claim for a compensable 
rating for scar, left hand injury.  The veteran appealed, and 
in February 1993, the Board denied the claim.  The veteran 
appealed to the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims as of March 1, 1999).  In December 1993, the Court 
inter alia determined that the veteran's claim should have 
been read to encompass a claim for a compensable rating for 
his service-connected left finger injury.  The Court 
therefore vacated the Board's February 1993 decision and 
remanded the claim.  

In October 1994, the Board remanded the claim for additional 
development.  In February 1995, the RO granted the claim for 
a compensable rating for the veteran's left finger injury to 
the extent that it increased his rating to 20 percent.  The 
RO assigned an effective date of December 3, 1991 for the 20 
percent rating.  In September 1995, the veteran filed a 
notice of disagreement as to the effective date for the 20 
percent rating for his left finger injury.  That same month, 
the RO denied the claim.  The veteran appealed, and in 
September 1997, the Board denied the claim.  There was no 
appeal to the Board's September 1997 decision, and it became 
final.  Id.  In April 1998, the Board denied a Motion for 
Reconsideration.  

In October 1998, the veteran filed an application to reopen 
his claim for an effective date prior to December 3, 1991 for 
the 20 percent rating for his left finger injury.  In June 
1999, the RO denied the claim.  The veteran appealed, and in 
April 2003, the Board denied the claim.  The veteran appealed 
to the Court.  In July 2003, while his case was pending at 
the Court, the VA's Office of General Counsel filed a Motion 
requesting that the Court vacate the Board's April 2003 
decision.  In August 2003, the Court issued an Order vacating 
the April 2003 Board decision.  In November 2003, the Board 
remanded the claim for additional development.  

The Board has determined that the claim must be denied.  
While it may be possible for the veteran to submit additional 
evidence that would demonstrate he met the criteria for a 20 
percent rating prior to December 3, 1991, for a grant of an 
evaluation of 20 percent for residuals of a fracture of the 
proximal surface of the base of the phalanx of the third 
finger of the left hand, an award granted on the basis of 
receipt of new and material evidence may not be made 
effective prior to receipt of the claim to reopen.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2004).  Thus, even if it was determined that he had 
submitted new and material evidence, an effective date 
earlier than December 3, 1991 could not be assigned.

In cases where an appellant seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the United States Court of Appeals for Veterans Claims 
(Court), in Lapier v. Brown, 5 Vet. App. 215 (1993), has held 
that, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2004).  The ruling in Lapier is 
controlling and dispositive in the instant case, and absent a 
determination of clear and unmistakable error in the 
September 1997 Board decision, the desired earlier effective 
date cannot be assigned.  In this regard, in June 1999, the 
veteran filed a claim of clear and unmistakable error in the 
Board's September 1997 decision.  See 38 U.S.C.A. § 7111 
(West Supp. 2000).  In April 2001, the Board denied the CUE 
claim.  There was no appeal, and the Board's decision became 
final.  See 38 U.S.C.A. § 7104(b).  Based on the foregoing, 
the Board finds that the veteran's claim lacks legal merit 
and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final matter, the Board notes that the appellant has not 
been notified of the laws and regulations regarding his claim 
as contained within the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 (2000) ( 
codified at 38 U.S.C. § 5103A) (hereafter "the VCAA").  See 
RO's March 2004 notification letter to the veteran.  However, 
and in any event, the Board has determined that there is no 
legal entitlement to the claimed benefit as a matter of law.  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An effective date prior to December 3, 1991 for a grant of an 
evaluation of 20 percent for residuals of a fracture of the 
proximal surface of the base of the phalanx of the third 
finger of the left hand, is denied.  


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


